UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1831


BRIAN L. DAVIS,

                  Plaintiff – Appellant,

          v.

HAMPTON PUBLIC SCHOOL DISTRICT/SPECIAL EDUCATION,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:10-cv-00084-RBS-TEM)


Submitted:   September 28, 2010             Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian L. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian   L.   Davis   appeals   the   district   court’s   order

dismissing his federal action against the Hampton Public School

District.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm the district court’s judgment.

Davis v. Hampton Pub. Sch. Dist./Special Educ., No. 4:10-cv-

00084-RBS-TEM (E.D. Va. July 19, 2010).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                     2